DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the; switching element of claim 26, the contact element of claim 29, and the controller of claim 31 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 32 and 37 are objected to because of the following informalities:
Claim 32, line 2 reads “between these straight” it should read --between the straight--.
Claim 37, line 3 reads “between chassis and” it should read --between the chassis and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-28, 32-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tallino (U.S. Patent App. Pub. No. 2013/0240271).
	Regarding claim 22, Tallino discloses: A drive device for a wheelchair (Tallino: Abstract), comprising: 
a control element (Tallino: Fig. 1, element 108; remote control); 
a chassis (Tallino: Fig. 1, elements 104, 106, 107; wheels); and 
a support frame (Tallino: Figs. 3 and 7, element 400; framing structure), 
wherein a fixing arrangement (Tallino: Fig. 1, element 103; latches) is mounted on the support frame (Tallino: Fig. 3), 
wherein the fixing arrangement is fixable to a wheelchair frame of the wheelchair (Tallino: para. 31, lines 9-14), and 
wherein the fixing arrangement is arranged to be automatically connected to and released from the wheelchair frame of the wheelchair by a fixing drive (Tallino: para. 32). 
Regarding claim 23, Tallino discloses: a drive motor (Tallino: Fig. 9, element 502; motors); and a power supply (Tallino: Fig. 9, element 501; power supply), wherein the drive motor can be fed from the power supply and is connected to the chassis (Tallino: para. 40).
Regarding claim 24, Tallino discloses: wherein the fixing drive has a fixing motor (Tallino: Figs. 4, 9, element 404, 504; actuator; para. 32).
Regarding claim 25, Tallino discloses: wherein the fixing motor is designed to be fed by the power supply (Tallino: Fig. 9, element 504; actuator; para. 41).
Regarding claim 26, Tallino discloses: comprising a switching element connected to the fixing drive (Tallino: para. 46).
Regarding claim 27, Tallino discloses: wherein the fixing arrangement comprises a first clamping jaw and a second clamping jaw, which are connected to the fixing drive and to one another on one side via a joint (Tallino: Figs. 1, 3 and 4, paras. 32 and 38).
Regarding claim 28, Tallino discloses: wherein the fixing drive is arranged around the joint for moving the first and second clamping jaws towards each other (Tallino: Fig. 3, elements 103, 404, latches, actuator; para. 37, lines 7-9, para. 39).
Regarding claim 32, Tallino discloses: wherein each clamping jaw substantially comprises two straight clamping jaw segments and, between these straight clamping jaw segments, a connecting, angled clamping jaw segment for the purpose of distinct positioning of the wheelchair frame between the first and second clamping jaws (Tallino: Figs. 1 and 3).
Regarding claim 33, Tallino discloses: wherein the support frame has a stand portion (Tallino: Fig. 1, element 107; castor wheel) which can be placed on a ground surface when the drive device is not connected to the wheelchair frame of the wheelchair (Tallino: paras. 34-35).
Regarding claim 34, Tallino discloses: wherein the support frame is designed to be adjustable in height (Tallino: paras, 34-35).
Regarding claim 35, Tallino discloses: wherein the fixing arrangement is designed such that the wheelchair frame of the wheelchair is automatically lifted when connecting the drive device (Tallino: paras. 44 and 46).
Regarding claim 36, Tallino discloses: wherein the chassis is hinged on the support frame so that a distance between the chassis and the support frame can be changed (Tallino: para. 35, lines 4-11).
Regarding claim 37, Tallino discloses: wherein the support frame is equipped with a blocking structure with which the chassis can be blocked in a plurality of blocking positions relative to the support frame, wherein the distance between chassis and support frame is different in the plurality of blocking positions (Tallino: Figs. 5-6, element 107; Examiner note, the two different positions of wheel and frame element 107 can be seen differing in figures 5 and 6).
Regarding claim 38, Tallino discloses: wherein the fixing arrangement comprises a pulling element and a pretensioning device which are designed to pull the chassis towards the wheelchair after the fixing arrangement has connected the wheelchair frame of the wheelchair (Tallino: paras. 44 and 46).
Regarding claim 40, Tallino discloses: wherein the fixing arrangement is designed to be connected to a frame tube of the wheelchair frame of the wheelchair (Tallino: Fig. 2a, element 202; para. 31, lines 1-5), wherein the frame tube of the wheelchair frame of the wheelchair preferably is a quasi-upright front frame tube of the wheelchair frame of the wheelchair (Examiners note: while not relied on for this rejection, the 103 rejections below as to Takada teach upright frame members.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tallino  in view of Takada (U.S. Patent App. Pub. No. 2001/0022244).
Regarding claim 29, Tallino does not teach: further comprising a contact element connected to the fixing drive and arranged to be activatable by the wheelchair frame when the same is positioned as intended.
However, in the same field of endeavor, Takada teaches: 
further comprising a contact element connected to the fixing drive and arranged to be activatable by the wheelchair frame when the same is positioned as intended (Takada: Fig. 2, elements, 28-29; sensors, limit switch; para. 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date if of the claimed invention to have modified the power add-on device disclosed by Tallino with the sensor system disclosed by Takada. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method of connection that that is convenient to be repeated used as well as providing a secure mounting (Takada: paras. 6-7).
Regarding claim 31, Tallino does not teach: wherein the fixing arrangement comprises a controller which is connected to the fixing drive, wherein the controller stops the fixing drive when a clamping pressure between the first and second clamping jaws and the wheelchair frame reaches a predefined value and/or the closing of the first and second clamping jaws does not continue for a predefined period of time.
However, in the same field of endeavor, Takada teaches:
wherein the fixing arrangement comprises a controller which is connected to the fixing drive, wherein the controller stops the fixing drive when a clamping pressure between the first and second clamping jaws and the wheelchair frame reaches a predefined value and/or the closing of the first and second clamping jaws does not continue for a predefined period of time (Takada: paras. 38-39).
Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tallino in view of Butts et al. (U.S. Patent No. 8,388,010; hereinafter Butts).
Regarding claim 39, Tallino does not teach: wherein the fixing arrangement is designed to be connected to a front region of the wheelchair frame of the wheelchair.
However, in the same field of endeavor, Butts teaches:
wherein the fixing arrangement is designed to be connected to a front region of the wheelchair frame of the wheelchair (Butts: Fig. 1, col. 1, lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power add-on device disclosed by Tallino with the mounting arrangement disclosed by Butts. One of ordinary skill in the art would have been motivated to make this modification in order to allow the wheel chair to be pull rather than pushed which can be advantageous in certain terrain or weather conditions. Moreover, the choice to use a frond mounted power device assembly rather than a rear mounted one amounts to no more than the obvious simple substitution of one known type of drive configuration for another known type of drive configuration, in a manner that yields predictable results (i.e. improved performance in certain conditions).
Regarding claim 41. Tallino does not teach: wherein the drive device is configured to be positioned in front of the wheelchair when the fixing arrangement is fixed to the wheelchair frame of the wheelchair.
However, in the same field of endeavor, Butts teaches:
wherein the drive device is configured to be positioned in front of the wheelchair when the fixing arrangement is fixed to the wheelchair frame of the wheelchair (Butts: Fig. 1, col. 1, lines 59-62).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/            Primary Examiner, Art Unit 3611